Citation Nr: 1752950	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  14-06 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served in the U.S. Marine Corps from July 2005 to November 2012; he was awarded the Navy and Marine Corps Achievement Medal, and the Iraq Campaign Medal (with 2 Campaign stars), among other awards.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The December 2012 rating decision addressed a number of claims.  In October 2013, the Veteran filed a timely notice of disagreement (NOD) with four issues: entitlement to compensable ratings for a right knee scar, a right knee disability, a thoracolumbar spine disability, and entitlement to service connection for a right shoulder disability.  In February 2014, the Veteran submitted a substantive appeal of these four issues and noted that he was specifically seeking 10 percent ratings for his right knee scar, right knee disability, and thoracolumbar spine disability.  He was also seeking service connection for his right shoulder disability.  In a September 2017 rating decision, the RO provided 10 percent ratings for the Veteran's right knee scar, right knee disability, and thoracolumbar spine disability.  As such, those decisions are considered fully favorable for the Veteran's request and are no longer on appeal, and the increased rating claim issues were not certified to the Board.  The Veteran's service connection claim remained on appeal; however, he withdrew this claim in an October 2017 statement.  


FINDING OF FACT

In an October 2017 written statement, prior to the promulgation of a decision in the appeal, the Veteran, via his representative, requested a withdrawal of his appeal of his claim for service connection for a right shoulder disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for a right shoulder disability have been met.  38 U.S.C.§  7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Appeals Withdrawal

An appellant or an appellant's accredited representative may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal of the appeal.  38 U.S.C.§  7104, 7105(d). 

In the present case, the Veteran, via his representative, has withdrawn the appeal as to the issue of entitlement to service connection for a right shoulder disorder.  The statement read "veteran would like to withdraw his appeal for the right shoulder condition."  As such, there remain no allegations of errors of fact or law for appellate consideration with regards to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed. 

This withdrawal is permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw his appeal, further action by the Board in this matter would not be appropriate.  38 U.S.C.§  7105.





ORDER

Entitlement to service connection for a right shoulder disability is dismissed.




____________________________________________
G.A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


